DILLON, Circuit Judge.
The county court of each county in Arkansas is invested, inter alia, with jurisdiction and power to order the erection and repair of bridges, and is charged with the duty of taking care of and maintaining the poor therein. There is no express and specific limitation in the statutes as to the amount of liability which the county-may incur for these purposes. '
The defense set up is, that there is such a limitation, and that the most of the war*642rants in suit were issued after this limitation had been passed, and hence are not binding upon the county. The limitation is sought to be deduced from the provisions of the revenue law of the state, by which it is provided, that no greater tax can be assessed and levied by the county court than one mill on the dollar of the taxable property of the county for bridge purposes, and a like rate for taking care of the poor of the county.
The power to incur a liability in respect to bridges and paupers is distinct from the power to levy taxes to meet liabilities thus incurred. It may, or may not be, that no greater rate of taxation can be levied than the limited rate above mentioned, but this is a different question from the one, whether the county court in making contracts or incurring liabilities for bridges and paupers is limited to such as may be met out of such funds as may be raised by taxation at the specified rates.
It is our opinion that the limitation in the revenue laws as to the. rate or amount of taxes which may be annually levied for bridges and paupers, does not measure the legal power of the county court to bind the county by contracts otherwise binding for these purposes. Demurrer overruled.
As to limitation on rate of taxation where there is express or special authority to create a debt, see Britton v. Platte City [Case No. 1.907]; Dill. Mun. Corp. §§ 107. 610. and cases cited; Whitwell v. Pulaski Co. [Id. 17,605].